As Filed with the Securities and Exchange Commission on April 29, 2013 Registration Nos. 2 - 30771 811 - 01764 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 []Pre-Effective Amendment No. [ x ]Post-Effective Amendment No. 61 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ x ]Amendment No. 62 AMERICAN FIDELITY SEPARATE ACCOUNT A (FORMERLY AMERICAN FIDELITY VARIABLE ANNUITY FUND A) (Exact Name of Registrant) AMERICAN FIDELITY ASSURANCE COMPANY (Name of Depositor) 2000 N. CLASSEN BOULEVARD, OKLAHOMA CITY, OKLAHOMA73106 (Address of Depositor’s Principal Executive Offices)(Zip Code) Depositor’s Telephone Number, Including Area Code405.523.2000 Stephen P. Garrett Copies to: Senior Vice President and General Counsel Jennifer Wheeler American Fidelity Assurance Company McAfee & Taft 2000 N. Classen Boulevard A Professional Corporation Oklahoma City, Oklahoma73106 10th Floor, Two Leadership Square (Name and Address of Agent for Service) Oklahoma City, OK 73102-7103 Approximate Date of Proposed Public Offering: As soon as practicable after effectiveness of the Registration Statement It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) of Rule 485 [ x ] onMay 1, 2013 pursuant to paragraph (b) of Rule 485 [] 60 days after filing pursuant to paragraph (a) (1) of Rule 485 [] on (date) pursuant to paragraph (a) (1) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered:Group variable annuity contracts AFPR1ME GROWTH® Variable Annuity from May 1, 2013 AFPR1ME GROWTH® Variable Annuity issued by American Fidelity Separate Account A and American Fidelity Assurance Company PROSPECTUS May 1, 2013 American Fidelity Separate Account A (“Separate Account A”) is offering the AFPR1ME GROWTH® Variable Annuityto employers and self-employed individuals for use in qualified retirement plans.The AFPR1ME GROWTH® Variable Annuity is issued by American Fidelity Assurance Company in the form of group contracts between American Fidelity Assurance Company and the employer or self-employed individual or an individual using the contract to fund an Individual Retirement Annuity. The assets of Separate Account A will be invested solely in American Fidelity Dual Strategy Fund, Inc.® (“Dual Strategy Fund”) Dual Strategy Fund’s primary investment objective is long-term capital growth; its secondary investment objective is the production of income.The fund invests in a diversified portfolio consisting primarily of common stock. This prospectus contains important information about the AFPR1ME GROWTH® Variable Annuity and Separate Account A that a prospective investor should know before investing.To learn more about the variable annuity and Separate Account A, you should read our Statement of Additional Information dated May 1, 2013 that we filed with the Securities and Exchange Commission (“SEC”).The SEC maintains a web site (www.sec.gov) that contains our Statement of Additional Information, material incorporated by reference and other material that we file electronically with the SEC. The Statement of Additional Information is incorporated by reference into this document.The table of contents of the Statement of Additional Information appears on the last page of this prospectus.For a free copy of our Statement of Additional Information, call us at 800.662.1106 or write to us at P.O. Box 25520, Oklahoma City, Oklahoma 73125-0520 or e-mail us at va.help@af-group.com. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense.This prospectus may only be used to offer the contract where the contract may be lawfully sold.The contract and certain features described in the contact may only be available in certain states. Please read this prospectus carefully and keep it for future reference. GLOSSARY OF TERMS Some of the terms used in this prospectus are technical.To help you understand these terms, we have defined them below. Account value:The value of your participant account during the accumulation phase. Accumulation phase:The period of time between when a participant elects to participate in the plan and ending when a participant begins receiving annuity payments.Until a participant begins receiving annuity payments, the participant’s annuity is in the accumulation phase. Accumulation unit:The unit of measurement used to keep track of the value of a participants interest in a sub-account during the accumulation phase or period. Annuitant:The person on whose life annuity payments are based. Annuity:A series of installment payments either for a fixed period or for the life of the annuitant, or for the joint lifetime of the annuitant and another person. Annuity date:The date annuity payments begin. Annuity options:The various methods available to select as pay-out plans for an annuitant’s annuity payments. Annuity payments:Regular income payments you may receive from the policy during the annuity phase. Annuity phase:The period during which we make annuity payments. Annuity unit:The unit of measure we use to calculate your annuity payments during the annuity phase. Contract:The master group contract between American Fidelity Assurance Company and a contract owner. Contract owner:The entity to which a contract is issued, which is normally the employer of participants or an organization representing an employer. Participant:A person for whom an interest is maintained under a group variable annuity policy, generally an employee. Participant account:The account we maintain for you as a participant, reflecting the accumulation units credited to you. Purchase payment:Money invested in the contract by or on behalf of a participant and allocated to a participant’s account. Separate Account:The separate account is called American Fidelity Separate Account A, which is a unit investment trust registered with the Securities and Exchange Commission under the Investment Company Act of 1940. We, Us, Our:American Fidelity Assurance Company, the insurance company offering the contract or policy. You, Your:A participant in the contract, generally an employee. i TABLE OF CONTENTS Page Summary 1 Fee Table 2 Condensed Financial Information 3 The AFPR1ME GROWTH® Variable Annuity 3 Purchasing Accumulation Units 4 Receiving Payments From the Annuity 4 Expenses 5 Withdrawals 6 Death Benefit 6 Federal Tax Matters 7 Other Information 10 Legal Proceedings 10 Financial Statements 10 Table of Contents of Statement of Additional Information 11 ii SUMMARY In this summary, we discuss some of the important features of your group variable annuity contract. You should read the entire prospectus for more detailed information about your policy and Separate Account A. The AFPR1ME GROWTH® Variable Annuity.The AFPR1ME GROWTH® Variable Annuity is a contract between an employer, who is the contract owner on behalf of its participants, and American Fidelity Assurance Company, which is the insurance company.Money invested in the AFPR1ME GROWTH® Variable Annuity is invested on a tax deferred basis in Dual Strategy Fund. The AFPR1ME GROWTH® Variable Annuity is designed for people seeking long-term earnings, generally for retirement or other long-term purposes.The tax-deferred feature is most attractive to people in high federal and state tax brackets.You should not become a participant in the AFPR1ME GROWTH® Variable Annuity if you are looking for a short-term investment or if you cannot afford to lose some or all of your investment. Like all deferred annuities, the annuity contract has two phases:the accumulation phase and the annuity phase. During the accumulation phase, you invest money in your annuity on a pre-tax basis, and your earnings accumulate on a tax-deferred basis.You can withdraw money from your participant account during the accumulation phase, but federal income tax and penalties may apply if you make withdrawals before age 59½.If the policy is issued pursuant to a qualified plan, the qualified plan will already provide tax-deferral; therefore, there should be other reasons for purchasing the policy pursuant to a qualified plan aside form the tax deferral feature. The annuity phase begins when you start receiving regular payments under the annuity income options from your participant account. Among other factors, the amount of the payments you may receive during the annuity phase will depend on the amount of money you invest in your participant account during the accumulation phase and on the investment performance of Dual Strategy Fund. Dual Strategy Fund.The money you invest in your AFPR1ME GROWTH® Variable Annuity is used to purchase, at net asset value, shares of Dual Strategy Fund.You can make or lose money on your investment, depending on market conditions. Taxes.Generally, the premium deposits you make are excludable from your gross income, and earnings are not taxed until you make a withdrawal.If you withdraw any money before you are 59½, you may be charged a federal tax penalty on the taxable amounts withdrawn.In most cases, the penalty is 10% on the taxable amounts.All payments during the annuity period are taxable. Withdrawals.You may withdraw money at any time during the accumulation phase.No fees are charged for withdrawals.Restrictions exist under federal tax law concerning when you can withdraw money from a qualified plan, and you may have to pay income tax and a tax penalty on any money you withdraw.If a withdrawal causes your participant account to have a remaining value of less than $1,000, we may redeem all your accumulation units and cancel your account.After a complete withdrawal, you may not establish a new participant account without our consent. Although the contract does not have a “free-look” provision, you do have the right to withdraw all or part of the value of your participant account at any time without paying a withdrawal fee.If the contract is returned to us or our representative within 20 calendar days after it is delivered, we will refund the greater of the purchase payments paid or the account value. Questions.If you have any questions about your contract or need more information, please contact us at: American Fidelity Assurance Company Annuity Services Department P.O. Box 25520 Oklahoma City, OK 73125-0520 Telephone:800.662.1106 E-mail: va.help@af-group.com 1 FEE TABLE The following tables describe the fees and expenses you will pay when buying, owning and surrendering your policy.The first table describes the fees and expenses that you will pay at the time you buy your policy or make a purchase payment.State premium taxes (currently ranging from 0% to 3.5%) may also be deducted. One-time Contract Certificate Fee Participant Transaction Expenses (as a percentage of purchase payments) Sales Charge 3.00% Administrative Expense 0.25% Minimum Death Benefit Expense 0.75% Deferred Sales Load None Surrender Fees None Exchange Fee None The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including the portfolio fees and expenses. Per Payment Charge Separate Account A Annual Expenses (as a percentage of average account value) Mortality and Expense Risk Fees 0.96025% The next table shows the minimum and maximum total operating expenses charged by Dual Strategy Fund that you pay periodically during the time that you own the policy.Additional details about the Dual Strategy Fund’s fees and expenses is contained in the prospectus for the portfolio company. Dual Strategy Fund Annual Expenses (as a percentage of its average net assets) Management Fee Minimum Maximum 0.50% 0.50% The purpose of the fee table is to show you the various costs and expenses that you will bear directly or indirectly.The table reflects the expenses of both Separate Account A and Dual Strategy Fund.For a more complete explanation of each of the expense components, see the information under “Expenses” that appears elsewhere in this document, as well as the description of expenses of Dual Strategy Fund in the accompanying prospectus.Although premium taxes are not reflected in the fee table, they may apply. Example The example is intended to help you compare the cost of investing in the policy with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, separate account annual expenses and portfolio fees and expenses. This example also assumes that (i) you invest $10,000 in the policy and (ii) your investment has a 5% return each year and assume the maximum fees and expenses of the portfolios.Although your actual costs may be higher or lower, based on these assumptions, the example shows the expenses you would pay on a $10,000 investment.Because no surrender fees or deferred sales load charges apply, the expenses below show the amount you would pay regardless of whether you surrender your policy at the end of each time period or do not surrender your policy or if you annuitize. 1 Year 3 Years 5 Years 10 Years This example should not be considered a representation of past or future expenses.Actual expenses may be greater or less than those shown above.Similarly, the 5% annual rate of return assumed in the example is not an estimate or guarantee of future performance. 2 CONDENSED FINANCIAL INFORMATION The following table shows accumulation unit values and the number of accumulation units outstanding for Separate Account A for the last ten years, as derived from the financial statements of Separate Account A.The accumulation unit information reflects Separate Account A’s operations as a unit investment trust investing in Dual Strategy Fund. Accumulation Unit value: Beginning of year End of year Number of Accumulation Units outstanding at end of year (in 000’s) THE AFPR1ME GROWTH® VARIABLE ANNUITY About the Contract The AFPR1ME GROWTH® Variable Annuity is a group annuity.A group annuity is a contract between an employer, who is the contract owner on behalf of its participants, and an insurance company (in this case American Fidelity Assurance Company), where the insurance company promises to pay you, the participant (or someone else you choose), an income in the form of annuity payments beginning on a date chosen by you.The person upon whose life the policy is based upon is called the annuitant, even if that person is you.You or someone else specified by you may be the annuitant.If the annuitant dies during the accumulation phase, American Fidelity Assurance Company will pay a death benefit to your beneficiary. We may change the AFPR1ME GROWTH® Variable Annuity at any time if required by state or federal laws.After a contract has been in force for three years, we may change any term of the contract except that benefits already earned by participants cannot be decreased and guaranteed monthly life incomes cannot be decreased.We will notify contract owners of any change at least 90 calendar days before a change will take effect. Naming a Beneficiary A beneficiary is the person or entity that you name to receive the benefit of your policy upon the death of the annuitant.You name the beneficiary or beneficiaries, as the case may be, at the time you become a participant in the contract, but you may change beneficiaries at a later date.If the beneficiary and the annuitant die at the same time, we will assume that the beneficiary died first for purposes of paying any death benefits. You can change the beneficiary of your policy at any time during the annuitant’s life, unless you name the person as an irrevocable beneficiary.The interest of an irrevocable beneficiary cannot be changed without his or her consent. To change your beneficiary, you need to send a request on a form we accept to our home office.The change will go into effect when signed, subject to any payments we make or actions we take before we record the change.A change cancels all prior beneficiaries, except any irrevocable beneficiaries.The interest of the beneficiary will be subject to any annuity option in effect at the time of the annuitant’s death. Voting Rights American Fidelity Assurance Company is the legal owner of the Dual Strategy Fund shares allocated to Separate Account A.However, we believe that when Dual Strategy Fund solicits proxies in conjunction with a shareholder vote, we are required to obtain from participants instructions as to how to vote those shares.When we receive the instructions, we will vote all of the shares we own for the benefit of Separate Account A in proportion to those instructions.This type of voting may allow a small number of participants to control the outcome of the vote.Should we determine that we are no longer required to comply with the above, we will vote the shares in our own right. Substitution We cannot guarantee that Dual Strategy Fund will always be available for our variable annuity products.If it should not be available, we will try to replace it with a comparable fund.A substitution of shares attributable to the contracts will not be made without prior notice to contract owners and participants and the prior approval of the SEC in conformity with the Investment Company Act of 1940. PURCHASING ACCUMULATION UNITS Purchase Payments In order to keep track of the value of your account during the accumulation phase, we use a measurement called an accumulation unit.Each time you invest money with us, you are making a purchase payment (sometimes called a premium deposit).Every purchase payment you make increases the number of accumulation units in your participant account.You may make purchase payments at any time during the accumulation phase.Your first purchase payment must be at least $20, and after that, each purchase payment must be at least $10.You may increase, decrease or change the frequency of your deposits at any time.We reserve the right to reject any application or purchase payment. Once we receive your initial purchase payment and application, we will issue you a certificate evidencing your participation in the annuity contract.We will invest your first purchase payment within two business days of receiving it.If you do not give us all of the information we need, we will contact you to get it.If for some reason we are unable to complete the initial application process within five business days, we will either send your money back to you or get your permission to keep it until we get all of the necessary information.After your initial purchase payment, we will credit all subsequent purchase payments to your participant account using the accumulation unit value next determined after we receive your deposit.If we receive a purchase payment by 3:00 p.m., Central Time, we will apply same-day pricing to determine the number of accumulation units to credit to your account. Accumulation Units The value of your participant account will go up or down depending upon the investment performance of Dual Strategy Fund and the expenses of, and deductions charged by, Separate Account A.The value of your participant account is based on the number of accumulation units in your account and the value of the accumulation units. We calculate the value of an accumulation unit after the New York Stock Exchange closes on each day that both the New York Stock Exchange and American Fidelity Assurance Company are open, and then credit your participant account accordingly.We determine the value of an accumulation unit by dividing the total value ofnet assets by the number of the outstanding accumulation units.The value of an accumulation unit may go up or down from day to day. The value of your account at any time before you begin receiving annuity payments is determined by multiplying the total number of accumulation units credited to your account by the current accumulation unit value.When you make a premium deposit, we credit your participant account with accumulation units.The number of accumulation units credited is determined by dividing the amount of the net premium deposit (after deduction of 4% to cover sales, administrative and minimum death benefit charges and $0.50 per premium deposit) by the value of the accumulation unit.For example, on Thursday morning, we receive a premium deposit of $100 from you.At 3:00 p.m., Central Time, on that Thursday, we determine that the value of an accumulation unit is $20.25.We then divide $95.50 by $20.25 and credit your participant account on Thursday night with 4.72 accumulation units.A $15 certificate fee will also be deducted from the first premium deposit. Each participant is advised semiannually of the number of accumulation units credited to his or her account, the current accumulation unit value, and the total value of the account. 3 RECEIVING PAYMENTS FROM THE ANNUITY Annuity Date Upon investing in the AFPR1ME GROWTH® Variable Annuity, you may select an annuity date, which is the month and year that you will begin receiving regular monthly income payments from the annuity.You may select your desired annuity date at any time after your initial investment and you may change the annuity date if you choose; however, you must notify us of your desired annuity date at least 30 calendar days before you want to begin receiving annuity payments.The annuity date may not be later than the earliest to occur of the distribution date required by federal law, the contract owner’s tax qualified plan or, if applicable, state law. Selecting an Annuity Option On your annuity date, we will begin making annuity payments in accordance with one of our income plans.If the value of your participant account is at least $1,000, you may choose from our various income plans offered, which we call annuity options.You must designate the annuity option you prefer at least 30 calendar days before your annuity date.If you do not choose an annuity option, we will make annuity payments to you in accordance with Option 2 below.If the value of your account is less than $1,000, we reserve the right to pay you the entire amount of your participant account in one lump sum on your annuity date. You may choose one of the following annuity options at any time during the accumulation period.After your annuity payments begin, you cannot change your annuity option. Option 1 Life Variable Annuity We will make monthly payments during the life of the annuitant.If this option is elected, payments will stop when the annuitant dies. Option 2 Life Variable Annuity with Payments Certain We will make monthly payments for the guaranteed period selected and thereafter during the life of the annuitant.When the annuitant dies, any amounts remaining under the guaranteed period selected will be distributed to the beneficiary at least as rapidly as they were being paid as of the date of the annuitant’s death.If the beneficiary dies before the end of the guaranteed period, the present value of the remaining payments will be paid to the estate of the beneficiary based on an annual compound interest rate of 3.5%.The guaranteed period may be 10 years, 15 years or 20 years. Option 3 Unit Refund Life Variable Annuity We will make monthly payments during the lifetime of the annuitant.Upon the annuitant’s death, we will make an additional payment equal to the value at the date of death of the number of variable annuity units equal to the excess, if any, of (a) the total amount applied under this option divided by the variable annuity unit value on the annuity date over (b) the variable annuity units represented by each annuity payment multiplied by the number of annuity payments paid prior to death. Option 4 Joint and Survivor Annuity We will make monthly payments during the joint lifetime of the annuitant and a joint annuitant.Payments will continue during the lifetime of the surviving annuitant based on 66 2/3% of the annuity payment in effect during the joint lifetime.If the joint annuitant is not the annuitant’s spouse, this annuity option may not be selected if, as of the annuity date, the present value of the annuity payments which would be payable to the joint annuitant exceeds 49% of the present value of all payments payable to the annuitant and the joint annuitant. Option 5 Fixed Annuity You may elect forms of fixed annuities that have essentially the same characteristics as Annuity Options 1 through 4 above. You may change your annuity option by written request at any time before you begin receiving annuity payments.Any change must be requested at least 30 calendar days before the annuity date.If an option is based on life expectancy, we will require proof of the payee’s date of birth. Annuity Payments Although we reserve the right to change the frequency of the payments, annuity payments are paid in monthly installments unless you elect to receive them quarterly, semi-annually or annually.Electing to receive payments less frequently will increase the individual payment amount.However, the amount of the quarterly, semi-annual or annual installments will be actuarially equivalent (mathematically equivalent) to the monthly installment.If the amount of your monthly annuity payment becomes less than $20, we may change the payment interval to result in payments of at least $20. Annuity payments may be made on a variable basis and/or on a fixed basis.Payments made on a variable basis are based on the actual investment performance of Dual Strategy Fund.Payments made on a fixed basis are based on a dollar amount that is fixed as of the annuity date and an annual rate of interest of 4%.If you choose a fixed annuity, your annuity payments will be based on an interest rate of 4% regardless of the actual performance of Dual Strategy Fund. If you choose to have any portion of your annuity payments based on a variable annuity option, the amount of your first annuity payment will be based on an assumed investment rate of 4.5%.The amount of subsequent annuity payments you receive may be more or less than your initial payment depending on three things: · the value of your participant account on the annuity date, · the assumed investment rate of 4.5%, and · the performance of Dual Strategy Fund. After you receive your first annuity payment, if Dual Strategy Fund’s actual performance exceeds the 4.5% assumed rate, your monthly annuity payments will increase if you chose a variable annuity.Similarly, if the actual performance rate is less than 4.5%, your annuity payments will decrease relative to the first payment you received.The amount of the first annuity payment will depend on the annuity option elected and the age of the annuitant at the time the first payment is due. 4 EXPENSES Charges and other expenses associated with the AFPR1ME GROWTH® Variable Annuity will reduce your investment return.These charges and expenses are explained below. Sales Charge We deduct a 3% sales charge from each purchase payment we receive.The sales charge is intended to recover our distribution expenses associated with marketing contracts.If the 3% sales charge is not adequate to recover our distribution expenses, we pay the difference.We may pay the difference, if there is one, from, among other things, proceeds derived from the mortality and expense risk charges discussed below.The sales charge for lump sum or periodic payments of $2,000 or more may be less than 3%, depending on the actual commission paid. Insurance Charges Administrative Expenses We deduct 0.25% of each purchase payment we receive to recover administrative expenses we incur, including salaries, rent, postage, telephone and office equipment, printing, travel, legal, actuarial and accounting fees. We also charge an additional $0.50 administrative charge against each purchase payment (for the processing of each purchase payment received for each plan participant) and a one-time certificate issuance fee of $15 (which is applied toward the expense of setting up each new administrative record).We will not increase the additional $0.50 administrative charge until your premium deposits equal twice the amount of premium deposits made during your first year of participation.We may increase the deduction on premium deposits in excess of such amount when our labor costs exceed the expenses associated with the technology used to administer our products and services. Minimum Death Benefit A deduction of 0.75% of each premium deposit is made to cover our costs associated with the minimum death payment.This deduction is not applicable after you reach age 65. Mortality and Expense Risk We assume the risk that the actuarial estimate of mortality rates among variable annuitants may be erroneous and the reserves based on such estimate will not be sufficient to meet annuity payment obligations.In other words, we assume the risk that participants will live longer than we expect and that we will not have enough money to pay all of the annuity payments we are obligated to pay.We receive 0.96025% on an annual basis (0.0026308% for each one-day valuation period) of average account value for mortality and expense risks assumed.Of this amount, 0.85% is for mortality risks and 0.11025% is for expense risks. Taxes Premium Taxes Some states and other governmental entities, such as municipalities, charge premium or similar taxes.We are responsible for paying these taxes and will deduct the amount of taxes paid on your behalf from the value of your participant account.Some taxes are due when premium deposits are made; others are due when annuity payments begin.Currently, we pay any premium taxes when they become payable to the states. Income Taxes We will deduct from each contract any income taxes which the separate account may incur because of the contract.Currently, we are not making any such deductions. Dual Strategy Fund Expenses Dual Strategy Fund pays us, its investment adviser, an annual management and investment advisory fee of 0.50% of the value of the average daily net assets of Dual Strategy Fund. Deductions are taken from, and expenses paid out of, the assets of Dual Strategy Fund.Because Separate Account A purchases shares of Dual Strategy Fund, the net assets of Separate Account A will reflect the investment advisory fee deducted from Dual Strategy Fund assets.You should read the attached prospectus for Dual Strategy Fund for information about such deductions. 5 WITHDRAWALS You may withdraw cash from the annuity by redeeming all or part of the accumulation units in your participant account at any time before we begin making annuity payments to you.The redemption value of your account is equal to the value of the accumulation units in your account next computed after we receive the request for redemption.There is no assurance that the redemption value of your participant account will equal or exceed the aggregate amount of purchase payments.We do not charge any administrative fees for withdrawals. If you redeem part of the accumulation units in your account, the number of accumulation units in your participant account will decrease.The reduction in the number of accumulation units will equal the amount withdrawn divided by the applicable accumulation unit value next computed after we receive the redemption request.If a partial redemption reduces the value of your participant account to less than $1,000, we reserve the right to pay you the cash value of all of the accumulation units in your account and cancel your account.After full redemption and cancellation of a participant’s account, no further purchase payments may be made on behalf of the participant without our consent. A participant’s request for redemption should be submitted to us in writing on a form we accept, with the signature of the person in whose name the participant account is registered, signed exactly as the name appears on our register.In certain instances, we may require additional documents, such as trust instruments, death certificates, appointments as executor or administrator, or certificates of corporate authority.All proper redemption requests received before 3:00 p.m., Central Time, will receive same-day pricing. Payments for units redeemed will be mailed within three to five business days after we receive a request that is in good order.However, we may delay the mailing of a redemption check for recently purchased accumulation units until such time as the payment check has cleared.Redemption rights may be suspended or payment postponed at times when: · the New York Stock Exchange is closed (other than customary weekend and holiday closings) or trading on the New York Stock Exchange is restricted; · an emergency exists as a result of which disposal by Dual Strategy Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for Dual Strategy Fund to determine the value of its net assets; or · for such other periods as the SEC may by order permit for the protection of participants. Restrictions exist under federal income tax law concerning when you can make withdrawals from a qualified plan.In addition, certain adverse tax consequences may result from withdrawals, as explained below under “Federal Tax Matters.” Frequent Purchases and Withdrawals Market timing policies are designed to address the excessive short-term trading of investment company shares by a policy owner or policy owners that may be harmful to the remaining policy owners.Although market timing is generally not illegal, we are aware that successful market timers may, in some circumstances, make profits at the expense of passive participants who engage in various long-term or passive investment strategies.At this time, Separate Account A offers a single investment option, so it does not create the same opportunities for market timing that separate accounts offering multiple investment options create.However, in order to minimize any opportunity for market timing activities which may be achieved by withdrawing funds and reinvesting in Separate Account A, we have adopted the following specific policies: · We deduct a 3% sales charge, a 0.25% administrative charge and a 0.75% minimum death benefit charge from each purchase payment we receive.While not designed specifically to discourage market timing activities these expenses have a tendency to discourage it. · After full redemption and cancellation of a participant’s account, no further purchase payments may be made on behalf of the participant without our consent.In addition, if the value of any participant account falls below $1,000 as the immediate result of a withdrawal, that participant’s account may be terminated at our option. · We do not accept telephone transactions. · We have adopted a policy requiring our personnel to maintain a record of all orders received between 2:45 p.m. and 3:00 p.m. Central Time pursuant to individual wire transfer contributions and walk-in withdrawals.This record is reviewed monthly and any suspicious patterns are reported and subjected to additional review. If Separate Account A offers more than one investment option in the future, we may adopt additional policies to limit the possibility of market timing that might be accomplished by switching back and forth between investment options. DEATH BENEFIT In the event of a participant’s death before receipt of annuity payments, death proceeds are payable to the person’s named beneficiary in an amount equal to: · the value of the participant’s account as of the valuation date (the date on which we have received both written notice of death and the beneficiary’s written instructions), or · if greater, and if the participant’s death occurs before age 65, 100% of the total purchase payments made by the participant, less any redemptions. Payments normally are made within seven calendar days of receipt of notice. If a participant dies during the annuity period, we will pay any remaining guaranteed payments to: · the participant’s beneficiary, or · the participant’s estate, if no beneficiary survives. Any payments made to a beneficiary must be made on a payment schedule at least as rapid as that made to the participant. A beneficiary who is the spouse of a deceased participant may choose to receive the death benefit in any form that the participant could have chosen to receive annuity payments.Federal tax law requires that annuity contracts issued after January 18, 1985 restrict the length of time over which non-spouse beneficiaries may elect to receive death benefit proceeds.Contracts issued after January 18, 1985 provide that non-spouse beneficiaries must either: · take a total distribution within five years of the death of the participant, or · by the end of the year following the participant’s death, begin receiving payments for a period not to exceed the expected lifetime of the beneficiary. 6 FEDERAL TAX MATTERS The following description of federal income tax consequences under the contracts is not exhaustive, and special rules may apply to situations not discussed here.For further information, consult a qualified tax adviser before establishing any retirement program.This description is not intended as tax advice.We have included additional information regarding taxes in the Statement of Additional Information. General Annuity contracts are a means of setting aside money for future needs - usually retirement.Congress has recognized how important saving for retirement is and provided special rules in the Code for annuities.Basically, these rules provide that you will not be taxed on the money you contribute under your contract and/or the earnings on your contributions until you receive a distribution from your contract (as a withdrawal or an annuity payment).There are different rules regarding how you will be taxed depending upon how you take money out of your contract. Taxes Payable by Participants and Annuitants The contracts offered by this prospectus are used with retirement programs which receive favorable tax-deferred treatment under federal income tax law.Increases in the value of a participant’s account are not subject to income tax except that withdrawals during the accumulation phase and a portion of annuity payments paid during the annuity phase are taxable as ordinary income. Annuity payments and other amounts received under all contracts generally are subject to some form of federal income tax withholding.The withholding requirement will vary among recipients depending on the type of program, the tax status of the individual and the type of payments from which taxes are withheld.Additionally, annuity payments and other amounts received under all contracts may be subject to state income tax withholding requirements. Section 403(b) Annuities for Employees of Certain Tax-Exempt Organizations or Public Educational Institutions Premium Deposits.Under Section 403(b) of the Code, payments made by tax-exempt organizations meeting the requirements of Section 501(c)(3) of the Code and by public educational institutions to purchase annuity contracts for their employees are excludable from the gross income of employees to the extent that the aggregate premium deposits do not exceed the limitations prescribed by Section 402(g), 414(v) and Section 415 of the Code.This gross income exclusion applies to employer contributions and voluntary salary reduction contributions. An individual’s voluntary salary reduction contributions under Section 403(b) are generally limited by the Code annually, and the annual limitation is adjusted from time to time by the Internal Revenue Service.Additional catch-up contributions are permitted under certain circumstances.Combined employer and salary reduction contributions are generally subject to the contribution limits applicable to defined contribution plans.In addition, employer contributions may need to comply with various nondiscrimination rules; these rules may have the effect of further limiting the rate of employer contributions for highly compensated employees. Taxation of Distributions.Distributions of voluntary salary reduction amounts are restricted.These restrictions require that no distributions will be permitted prior to one of the following events: (1) reaching age 59½, (2) separation from service, (3) death, (4) disability, or (5) hardship (provided, however, that hardship distributions are limited to the amount of salary reduction contributions, not including any earnings). Distributions from a Section 403(b) annuity contract are taxed as ordinary income to the recipient in accordance with Section 72 of the Internal Revenue Code.Distributions received before the recipient reaches age 59½ generally are subject to a 10% penalty tax in addition to regular income tax.Certain distributions are excepted from this penalty tax, including distributions following (1) death, (2) disability (as defined in Section 72(m)(7) of the Code), (3) severance from employment during or after the year the participant reaches age 55, (4) separation from service at any age if the distribution is in the form of substantially equal periodic payments (not less frequently than annually) over the life (or life expectancy) of the participant (or the joint lives or joint life expectancy of the participant and beneficiary), and (5) distributions not in excess of tax deductible medical expenses.Other exceptions may also apply, depending on the specific circumstances of the withdrawal or distribution. Required Distributions.Generally, distributions from Section 403(b) annuities must commence no later than April 1 of the calendar year following the later of the calendar year in which the participant reaches age 70½ or the calendar year in which the participant retires.Such distributions must be made over a period that does not exceed the life expectancy of the participant (or the joint life expectancy of the participant and beneficiary).If a participant dies prior to the commencement of annuity payments, the amount accumulated under the account must be distributed as required by Section 401(a)(9) and the regulations thereunder within five years if elected by the beneficiary or, if started within the year following the participant’s death, distributions are permitted over the life of the beneficiary or over a period not extending beyond the beneficiary’s life expectancy.If the designated beneficiary is the participant’s surviving spouse, the beneficiary must begin receiving benefits on or before the end of the calendar year in which the deceased spouse would have reached age 70½.If the participant has started receiving annuity distributions prior to his or her death, distributions must continue at least as rapidly as under the method in effect at the date of death.Unless temporary relief has been established by law, a penalty tax of 50% will be imposed on the amount by which the minimum required distribution in any year exceeds the amount actually distributed in that year. Tax-Free Transfers and Rollovers.Total or partial amounts may be transferred tax free between Section 403(b) annuity contracts and/or Section 403(b)(7) custodial accounts under certain circumstances.In addition, a distribution from a Section 403(b) annuity may be rolled over into a qualified plan, a Section 457(b) plan sponsored by a governmental entity, an Individual Retirement Account (“IRA”) or another Section 403(b) annuity contract.Such a rollover must be completed within 60 calendar days of receipt of the distribution.The portion of any distribution which is eligible to be rolled over is subject to 20% federal income tax withholding unless the participant elects a direct rollover of such distribution to a qualified plan, a Section 457(b) plan sponsored by a governmental entity,or to an IRA or other Section 403(b) program.Total or partial amounts may be transferred in a trustee-to-trustee transfer to a defined benefit governmental plan to purchase past service credit if permitted under the terms of the governmental defined benefit plan.Total or partial distributions may be converted directly to a Roth IRA, but must be included as income for federal income tax purposes. 7 Sections 401(a), 401(k) and 403(a) Qualified Pension, Profit-Sharing or Annuity Plans Premium Deposits.Premium deposits made by an employer or a self-employed individual under a pension, profit-sharing or annuity plan qualified under Section 401(a) or Section 403(a) of the Code are excluded from the gross income of the employee for federal income tax purposes.Payments made by an employee generally are made on an after-tax basis, unless they are made on a pre-tax basis by reason of Sections 401(k), 403(b) or 414(h) of the Code. Taxation of Distributions.Distributions from contracts purchased under qualified plans are generally taxable as ordinary income, except to the extent allocable to an employee’s after-tax contributions (which constitute the “investment in the contract”).If a distribution is made in the form of annuity payments, a fixed portion of each payment is generally excludable from income for federal income tax purposes to the extent it is allocable to the taxpayer’s after-tax contributions to the plan.In general, the excludable amount is determined by dividing the after-tax contributions (basis) by the anticipated number of payments to be made under the contract.Taxable distributions received from an account under a qualified plan prior to reaching of age 59½ are subject to the same 10% penalty tax (and the same exceptions) as described with respect to Section 403(b) annuities. Required Distributions.The minimum distribution requirements for qualified plans are generally the same as described with respect to Section 403(b) annuities. Tax-Free Rollovers.The taxable portion of certain distributions from a plan qualified under Sections 401(a) or 403(a) may be transferred in a tax-free rollover to an individual retirement account or annuity, to another such plan, or to a Section 403(b) or 457(b) plan sponsored by a governmental entity.Such a rollover must be completed within 60 calendar days of receipt of the qualifying distribution.The portion of any distribution which is eligible to be rolled over to an IRA or another Section 401(a), 403(a), 403(b), or 457(b) plan is subject to 20% federal income tax withholding unless the participant elects direct rollover of such distribution to an IRA or other Section 401(a) or 403(a) plan, or Section 403(b) or 457(b) plan. Roth Contributions The Code allows individuals to make elective contributions on an after-tax basis to a 403(b) Tax Deferred Annuity and a tax-qualified plan with a 401(k) feature if permitted under the terms of the employer’s plan or policies.These contributions are added to pre-tax employee contributions for purposes of the individual’s elective deferral limits of the Code.Roth contributions and their earnings will be accounted for separately from pre-tax contributions. Qualified distributions from designated Roth accounts are free from federal income tax.A qualified distribution requires that an individual has held the designated Roth account for at least five years and, in addition, that the distribution is made either after the individual reaches age 59½, or on the individual’s death or disability.The 10% penalty tax and the regular exceptions to the 10% penalty tax apply to taxable distributions from a Roth account.Amounts may be rolled over from an individual’s designated Roth account to another designated Roth account or a Roth IRA established for the individual in the future. Currently, we do not permit designated Roth contributions to a participant’s account.However, we may permit participants to make Roth contributions in the future. Individual Retirement Annuities (IRAs) Traditional IRAs Premium Deposits.Federal tax laws limit the extent to which individuals may make tax-deductible contributions for traditional IRA contracts and the circumstances under which such contributions may be made.An individual may not make tax-deductible contributions for the year in which the individual reaches age 70½ or any subsequent year.Purchasers of policies to be qualified as Individual Retirement Annuities should obtain competent tax advice as to the tax treatment and suitability of such an investment. Taxation of Distributions.Distributions from IRA contracts are taxed as ordinary income to the recipient except to the extent allocable to the recipient’s non-deductible contributions (which constitute the “investment in the contract”).If a distribution is made in the form of an annuity, the rules for determining the taxable portion of a distribution are similar to the rules described with respect to pension, profit-sharing, and annuity plans.In addition, a 10% penalty tax generally will be imposed on taxable distributions received before the year in which the recipient reaches age 59½, except that distributions made on account of death or disability or in the form of substantially equal periodic payments over the life (or life expectancy) of the participant (or the joint lives or joint life expectancies of the participant and beneficiary) are not subject to the penalty tax.In addition, early withdrawals for the purchase of a home by a first-time home buyer (subject to a $10,000 lifetime limit on the amount of such withdrawals) or for the payment of qualified higher education expenses, medical expenses (in limited circumstances) or medical insurance (in limited circumstances) are not subject to the penalty tax.Other exceptions may also apply, depending on the specific circumstances of the withdrawal or distribution. Required Distributions.The minimum distribution requirements for IRA contracts are generally the same as described with respect to Section 403(b) annuities, except that no amounts are exempted from the minimum distribution requirements.In all events such distributions must commence no later than April 1 of the calendar year following the calendar year in which the participant attains age 70½ and if the participant’s spouse is the beneficiary, the spouse may elect to treat the decedent’s IRA as his or her own IRA. Tax-Free Rollovers.The Internal Revenue Service has ruled (in Revenue Ruling 78-406) that total or partial amounts may be directly transferred tax-free from an IRA to another IRA.Federal law permits funds to be transferred in a tax-free rollover from a qualified employer pension, profit-sharing or annuity plan, a 457(b) plan sponsored by a governmental entity, or a Section 403(b) annuity contract to an IRA contract under certain conditions.An IRA may be rolled over on a tax-free basis to a 457(b) plan sponsored by a governmental entity,a Section 403(b) annuity contract, or to another IRA; provided that, not more than one such rollover may be made during any twelve-month period from the same IRA.Subject to certain limitations, a tax-free rollover may be made from an IRA to a qualified employer pension, under certain conditions.In order to qualify for tax-free treatment, all rollovers must be completed within 60 calendar days after the distribution is received. Roth IRAs Premium Deposits.The “Roth IRA” permits individuals to make non-deductible contributions and, if specific requirements are met, receive distributions that are tax free.The Roth IRA is an individual retirement account and is treated in the same manner as a regular IRA with certain exceptions.An individual can make an annual non-deductible contribution to a Roth IRA, subject to annual maximum contributions established by the Code.Varying limitations and/or phase-out provisions may apply, depending on the person’s adjusted gross income and tax filing status. Taxation of Distributions.Distributions from a Roth IRA are not includible in income if the contribution to which the distribution relates is a “qualified distribution.”A “qualified distribution” is a distribution which is made (i) after the individual has held the Roth IRA for at least five years, and (ii) on or after the recipient becomes age 59½, on account of death, or disability or for a qualified first-time home buyer expense (subject to certain lifetime limitations on the amount).Non-qualifying distributions from a Roth IRA are includible in income to the extent of earnings on contributions.Distributions that are attributable to contributions to a Roth IRA are received tax free, since these contributions were nondeductible.The 10% penalty tax (and the exemptions) applicable to traditional IRA distributions also applies to taxable Roth IRA distributions. Required Distributions.Roth IRAs are not subject to minimum distribution rules before death. Tax-Free Rollovers.If certain requirements are met, a tax-free rollover may be made to a Roth IRA from (a) another Roth IRA or (b) a traditional IRA that meets the Code’s requirements for the exclusion of a rollover. 8 Simplified Employee Pension Plans Premium Deposits.Employers may establish a type of IRA plan referred to as a Simplified Employee Pension plan (“SEP”).Employer contributions under a SEP, which generally must be made at a rate representing a uniform percent of the compensation of participating employees, are excluded from the gross income of employees for federal income tax purposes.Employer contributions to a SEP cannot exceed certain maximum amounts established by the Code. Salary Reduction SEPs.Under limited circumstances, and generally only for years prior to 1997, federal tax law allows employees of certain small employers to have elective contributions made to the SEP on the employees’ behalf on a salary reduction basis.Employees of tax-exempt organizations are not eligible for this type of SEP.Generally, only certain small employers who have SEPs that permitted elective salary reduction contributions on December 31, 1996 may continue to allow salary reduction contributions after 1997. Taxation of Distributions.SEP distributions are subject to taxation in the same manner as traditional IRA distributions. Required Distributions.SEP distributions are subject to the same minimum required distribution rules applicable to traditional IRAs. Tax-Free Rollovers.Funds may be rolled over tax free from one SEP to another as long as the rollover is completed within 60 calendar days after the distribution is received and is done no more frequently than once every twelve months.In addition, a distribution from a SEP may be rolled over tax-free into a traditional IRA in the same manner as a distribution from a traditional IRA.A SEP may also receive a rollover contribution from a qualified employer pension, profit-sharing or annuity plan, a Section 457(b) plan sponsored by a governmental entity, a Section 403(b) annuity contract or a traditional IRA in the same manner as a traditional IRA. Diversification The Internal Revenue Code provides that the underlying investments for a variable annuity must satisfy certain diversification requirements in order to be treated as an annuity contract.American Fidelity Assurance Company believes that Dual Strategy Fund is being managed so as to comply with the requirements.However, due to the uncertainty and lack of guidance with respect to diversification requirements, American Fidelity Assurance Company reserves the right to modify the policy in an attempt to maintain favorable tax treatment. 9 OTHER INFORMATION American Fidelity Assurance Company American Fidelity Assurance Company is an Oklahoma stock life insurance company incorporated under the laws of the State of Oklahoma in 1960.Its principal executive offices are located at 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106, telephone number 800.662.1106.American Fidelity Assurance Company is licensed to conduct life, annuity and accident and health insurance business in 49 states, the District of Columbia, Guam and American Samoa. American Fidelity Assurance Company has been a wholly-owned subsidiary of American Fidelity Corporation since 1974.The stock of American Fidelity Corporation is controlled by a family investment partnership, Cameron Enterprises A Limited Partnership.William M. Cameron and Lynda L. Cameron each own 50% of the common stock of Cameron Associates, Inc., the sole general partner of Cameron Enterprises A Limited Partnership.The address of both American Fidelity Corporation and Cameron Enterprises A Limited Partnership, is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106.American Fidelity Assurance Company served as the investment adviser to Separate Account A’s predecessor, American Fidelity Variable Annuity Fund A, and is presently the investment adviser to Dual Strategy Fund. Separate Account A American Fidelity Assurance Company’s board of directors adopted a resolution on May 7, 1968 to establish Separate Account A as a separate account under Oklahoma insurance law.The inception date of Separate Account A was January 1, 1970 under the name American Fidelity Variable Annuity Fund A.It was organized as an open-end diversified management investment company with its own portfolio of securities.On January 1, 1999, Separate Account A became a unit investment trust.As part of the reorganization, the assets of Separate Account A were transferred intact to Dual Strategy Fund in exchange for shares of Dual Strategy Fund.Separate Account A is registered with the SEC as a unit investment trust under the Investment Company Act of 1940. The assets of Separate Account A are held in American Fidelity Assurance Company’s name on behalf of Separate Account A and legally belong to American Fidelity Assurance Company.Under Oklahoma law, however, the assets of Separate Account A may not be charged with liabilities arising out of other business activities of American Fidelity Assurance Company.All income, gains and losses, realized or unrealized, are credited to or charged against Separate Account A contracts without regard for income, gains and losses of American Fidelity Assurance Company.American Fidelity Assurance Company is obligated to pay all benefits and make all payments under the AFPR1ME GROWTH® Variable Annuity. Dual Strategy Fund Separate Account A invests exclusively in American Fidelity Dual Strategy Fund®, an open-end diversified management investment company.Pursuant to a management and investment advisory agreement and subject to the authority of Dual Strategy Fund’s board of directors, American Fidelity Assurance Company serves as Dual Strategy Fund’s investment adviser and conducts the business and affairs of Dual Strategy Fund.American Fidelity Assurance Company has engaged Beck, Mack & Oliver LLC, Boston Advisors, LLC, Wedge Capital Management LLP, and The Renaissance Group LLC (d/b/a Renaissance Investment Management) as sub-advisers to provide day-to-day portfolio management for Dual Strategy Fund. Dual Strategy Fund offers its shares to Separate Account A as a funding vehicle for the annuity contracts.Dual Strategy Fund shares may also be offered to other separate accounts supporting other variable annuity contracts.Dual Strategy Fund does not offer its shares directly to the general public. Dual Strategy Fund’s investment objectives are, first, long-term growth of capital and, second, the production of income.Dual Strategy Fund invests in a diversified portfolio consisting primarily of common stock.Meeting investment objectives depends on various factors, including how well the sub-advisers anticipate changing economic and market conditions.There is no assurance that Dual Strategy Fund will achieve its objectives. Additional information concerning Dual Strategy Fund can be found in the current prospectus for Dual Strategy Fund which accompanies this prospectus.You should read Dual Strategy Fund’s prospectus carefully before investing. Underwriter American Fidelity Securities, Inc., a wholly-owned subsidiary of American Fidelity Assurance Company, is the principal underwriter for the annuity policies and acts as the distributor of the policies.The principal business address of American Fidelity Securities, Inc. is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. LEGAL PROCEEDINGS There are no material pending legal proceedings affecting Separate Account A, Dual Strategy Fund, American Fidelity Assurance Company or American Fidelity Securities, Inc. FINANCIAL STATEMENTS The financial statements of American Fidelity Separate Account A and of American Fidelity Assurance Company and Subsidiaries are included in the Statement of Additional Information. 10 TABLE OF CONTENTS OF STATEMENT OF ADDITIONAL INFORMATION Page General Information and History 1 Annuity Payments 1 Federal Income Tax Considerations 2 Offering of the AFPR1ME GROWTH® Variable Annuity 6 Underwriter 6 Custodian and Independent Registered Public Accounting Firm 6 Investment Consultant 7 Legal Opinion 7 Financial Statements 7 11 PLACE STAMP HERE American Fidelity Assurance Company P.O. Box 25520 Oklahoma City, OK73125-0520 Attention:Annuity Services Department Please send me the Statement of Additional Information for the following: □AFPR1ME GROWTH® Variable Annuity □American Fidelity Dual Strategy Fund, Inc.® Name (please print) Address AFPR1ME GROWTH® Variable Annuity issued by American Fidelity Separate Account A and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2013 This Statement of Additional Information is not a prospectus.You should read this document in conjunction with the Prospectus dated May 1, 2013 relating to the AFPR1ME GROWTH® Variable Annuity. The Prospectus concisely sets forth information that a prospective investor should know before investing.For a copy of the Prospectus, write to us at: call us at: e-mail us at: P.O. Box 25520 800-662-1106 va.help@af-group.com Oklahoma City, Oklahoma73125-0520 AFPR1ME GROWTH® Variable Annuity issued by American Fidelity Separate Account A and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2013 TABLE OF CONTENTS Page General Information and History 1 Annuity Payments 1 Federal Income Tax Considerations 1 Offering of the AFPR1ME GROWTH® Variable Annuity 3 Underwriter 3 Custodian and Independent Registered Public Accounting Firm 3 Investment Consultant 3 Legal Opinion 3 Financial Statements 3 GENERAL INFORMATION AND HISTORY American Fidelity Separate Account A is offering the AFPR1ME GROWTH® Variable Annuityto employers and self-employed individuals for use in qualified retirement plans.The depositor, American Fidelity Assurance Company, was organized in Oklahoma in 1960 and is a wholly owned subsidiary of American Fidelity Corporation, a Nevada insurance holding company.The stock of American Fidelity Corporation is controlled by a family investment partnership, Cameron Enterprises A Limited Partnership, an Oklahoma limited partnership.William M. Cameron and Lynda L. Cameron, each own 50% of the common stock of Cameron Associates, Inc., the sole general partner of Cameron Enterprises A Limited Partnership. ANNUITY PAYMENTS Upon investing in the AFPR1ME GROWTH® Variable Annuity, you will select an annuity date, which is the month and year that you will begin receiving regular monthly income payments from the annuity.Annuity payments may be made on a variable basis and/or a fixed basis. Fixed Annuity Payments The dollar amount of each fixed annuity payment will be at least as great as that determined in accordance with the 4% annuity table in the contract.The fixed annuity provides a 4% annual guaranteed interest rate on all annuity options.American Fidelity Assurance Company may pay or credit excess interest on a fixed annuity at its discretion. Variable Annuity Payments A participant may elect a variable annuity payout.Variable annuity payments reflect the investment performance of Dual Strategy Fund during the annuity period.Variable annuity payments are not guaranteed as to dollar amounts. American Fidelity Assurance Company will determine the first annuity payment by using the 4.5% annuity table in the contract.It shows the dollar amount of the first monthly payment which can be purchased with each $1,000 of value in a participant account after deducting any applicable premium taxes. The value of a participant account is determined by multiplying the participant’s accumulation units by the accumulation unit value on the fourteenth calendar day before the first annuity payment.The first annuity payment varies according to the annuity option selected and the participant’s age. American Fidelity Assurance Company will determine the number of annuity units payable for each payment by dividing the dollar amount of the first annuity payment by the annuity unit value on the annuity date.This sets the number of annuity units.The number of annuity units payable remains the same unless a participant transfers a portion of the annuity benefit to a fixed annuity.The dollar amount is not fixed and will change from month to month. The dollar amount of annuity payments after the first payment is determined by multiplying the fixed number of annuity units per payment by the annuity unit value on the fourteenth calendar day preceding the payment date.The result is the dollar amount of the payment. Annuity Unit The value of an annuity unit is determined by multiplying the value of an annuity unit for the immediately preceding period by the product of (1)the net investment factor for the fourteenth calendar day prior to the valuation date for which the value is being determined, and (2)0.9998794. Variable Annuity Formulas The following formulas summarize the annuity payment calculations described above: Number of Variable Annuity UnitsDollar Amount of First Monthly Payment Variable Annuity Unit Value on Date of First Payment Value of AnnuityNet Investment Factor Annuity Unit ValueUnit on Preceding X0.9998794 Xfor 14th Day Preceding Valuation DateCurrent Valuation Date Dollar AmountNumber ofAnnuity Unit Value of Second andAnnuity UnitsXfor Period in Which Subsequent AnnuityPer PaymentPayment is Due Payments FEDERAL INCOME TAX CONSIDERATIONS Note: The following is a description of federal income tax law applicable to tax-qualified annuities in general.Purchasers are cautioned to seek competent tax advice regarding the matters discussed in the Prospectus and this Statement of Additional Information.American Fidelity Assurance Company does not guarantee the tax status of the policies.Purchasers bear the complete risk that the policies may not be treated as “Annuity Contracts” under federal income tax laws.It should be further understood that the following discussion is not exhaustive and that special rules not described herein may be applicable in certain situations.Moreover, no attempt has been made to consider any applicable state or other tax laws. General Section 72 of the Internal Revenue Code of 1986, as amended (the “Code”), governs taxation of annuities in general.A participant is not taxed on increases in the value of his or her participant account until distribution occurs, either in the form of a lump sum payment or as annuity payments under the annuity option elected.For a lump sum payment received as a total surrender (total redemption) or death benefit, the recipient is taxed on the portion of the payment that exceeds the participant’s cost basis, which may be zero.The taxable portion of a lump sum payment is taxed at ordinary income tax rates. For annuity payments, a portion of each payment in excess of an exclusion amount is includible in taxable income.For traditional IRAs, SEPs and salary reduction SEPs, the exclusion amount for payments based on a fixed annuity option is determined by multiplying the payment by the ratio that the participant’s cost basis (adjusted for any period certain or refund feature) bears to the expected return under the contract.For traditional IRAs, SEPs and salary reduction SEPs, the exclusion amount for payments based on a variable annuity option is determined by dividing the participant’s cost basis (adjusted for any period certain or refund feature) by the number of years over which the annuity is expected to be paid.Payments received after the participant’s investment has been recovered (i.e., when the total of the excludable amounts equal the participant’s investment) are fully taxable.The taxable portion is taxed at ordinary income rates.For Section 401(a), 401(k), and 403(a) qualified pension, profit-sharing or annuity plans and 403(b) tax-deferred annuities (“Qualified Plans”), the exclusion amount is generally determined by dividing the cost-basis of the contract by the anticipated number of payments to be made under the contract.Participants, annuitants and beneficiaries under the contracts should seek competent financial advice about the tax consequences of any distributions. American Fidelity Assurance Company is taxed as a life insurance company under the Code.For federal income tax purposes, Separate Account A is not a separate entity from American Fidelity Assurance Company, and its operations form a part of American Fidelity Assurance Company. Diversification Section 817(h) of the Code imposes certain diversification standards on the underlying assets of variable annuity contracts.The Code provides that a variable annuity contract will not be treated as an annuity contract for any period (and any subsequent period) for which the investments are not adequately diversified in accordance with regulations prescribed by the United States Treasury Department (“Treasury Department”).Disqualification of the contract as an annuity contract would result in imposition of federal income tax to the participant with respect to earnings allocable to the contract prior to the receipt of payments under the contract.The Code contains a safe harbor provision which provides that annuity contracts such as the contract meet the diversification requirements if, as of the end of each quarter, the underlying assets meet the diversification standards for a regulated investment company and no more than 55% of the total assets consist of cash, cash items, U.S. government securities and securities of other regulated investment companies. 1 The Treasury Department has issued regulations (including Treasury Regulation § 1.817-5) which establish diversification requirements for the investment portfolios underlying variable contracts such as the contract.The regulations amplify the diversification requirements for variable contracts set forth in the Code and provide an alternative to the safe harbor provision described above.Under the regulations, an investment portfolio will be deemed adequately diversified if: (1) no more than 55% of the value of the total assets of the portfolio is represented by any one investment; (2) no more than 70% of the value of the total assets of the portfolio is represented by any two investments; (3) no more than 80% of the value of the total assets of the portfolio is represented by any three investments; and (4) no more than 90% of the value of the total assets of the portfolio is represented by any four investments. The Code provides that for purposes of determining whether or not the diversification standards imposed on the underlying assets of variable contracts by Section 817(h) of the Code have been met, “each United States government agency or instrumentality shall be treated as a separate issuer.” American Fidelity Assurance Company intends that Dual Strategy Fund will be managed in such a manner as to comply with these diversification requirements.However, due to the uncertainty in this area, American Fidelity Assurance Company reserves the right to modify the policy in an attempt to maintain favorable tax treatment. Multiple IRA Contracts For purposes of determining the tax consequences of any distributions made pursuant to IRAs, SEPs and salary reduction SEPs (“IRA Contracts”), all IRA Contracts are treated as one contract and all distributions during a taxable year are treated as one distribution. Tax Treatment of Assignments Contracts issued pursuant to Qualified Plans generally may not be assigned.The assignment or pledge of an IRA Contract or other policy may be a taxable event.The owner of a contract should consult competent tax advisers before assigning or pledging the contract. Income Tax Withholding All distributions or the portion thereof which is includible in the gross income of the participant are subject to federal income tax withholding.Generally, amounts are withheld from periodic payments at the same rate as wages and at the rate of 10% from non-periodic payments.However, the participant, in most cases, may elect not to have taxes withheld or to have withholding done at a different rate. Certain distributions from Qualified Plans which are not directly rolled over to another eligible retirement plan or individual retirement account or individual retirement annuity are subject to a mandatory 20% withholding for federal income tax.The 20% withholding requirement generally does not apply to: (a) a series of substantially equal payments made at least annually for the life or life expectancy of the participant or joint and last survivor expectancy of the participant and a designated beneficiary, or for a specified period of 10 years or more; (b) distributions which are required minimum distributions; (c) contributions made upon hardship of the employee; or (d) the portion of the distributions not includible in gross income (i.e., returns of after-tax contributions).Participants should consult their own tax counsel or other tax adviser regarding withholding requirements. Qualified Plans The contracts offered by the Prospectus are designed to be suitable for use under various types of Qualified Plans and IRAs.Because of the minimum premium deposit requirements, the contracts may not be appropriate for some periodic payment retirement plans.Taxation of participants in each Qualified Plan or IRA varies with the type of plan and terms and conditions of each specific plan.Participants, annuitants and beneficiaries are cautioned that benefits under a Qualified Plan or IRA may be subject to the terms and conditions of the plan regardless of the terms and conditions of the contracts issued pursuant to the plan.Some retirement plans are subject to distribution and other requirements that are not incorporated into American Fidelity Assurance Company’s administrative procedures.Participants, annuitants and beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the contracts comply with applicable law.The Prospectus, under “Federal Tax Matters,” describes types of qualified plans with which the contract may be used.Such descriptions are not exhaustive and are for general informational purposes only.The tax rules regarding qualified plans are very complex and will have differing applications, depending on individual facts and circumstances.Each purchaser should obtain competent tax advice prior to participating in a contract issued under a qualified plan. Contracts issued pursuant to Qualified Plans include special provisions restricting contract provisions that may otherwise be available and described in this Statement of Additional Information.Generally, contracts issued pursuant to Qualified Plans are not transferable except upon surrender or annuitization.Various penalty and excise taxes may apply to contributions or distributions made in violation of applicable limitations.Furthermore, certain withdrawal penalties and restrictions may apply to surrenders from qualified policies. Tax Treatment of Withdrawals Special Tax Treatment for Lump Sum Distributions from Qualified Plans.If the taxpayer receives an amount from a Qualified Plan issued pursuant to a Qualified Plan and the distribution qualifies as a lump sum distribution under the Code, the portion of the distribution that is included in income may be eligible for special tax treatment.The plan administrator should provide the taxpayer with information about the tax treatment of a lump sum distribution at the time the distribution is made. Special Rules for Distributions that are Rolled Over.Special rules apply to a distribution from a contract that relates to a Qualified Plan Contract or a rollover IRA Contract if the distribution is properly rolled over in accordance with the provisions of the Code.These provisions contain various requirements, including the requirement that the rollover be made directly from the distributing plan or within 60 calendar days of receipt: · To a traditional IRA under Section 408 of the Code; · To another, similar Qualified Plan; or · To a Section 403(b) Plan or to a 457(b) Governmental Deferred Compensation Plan. These special rules only apply to distributions that qualify as “eligible rollover distributions” under the Code.In general, a distribution from a Qualified Plan Contract will be an eligible rollover distribution except to the extent: · It is part of a series of substantially equal periodic payments made for the taxpayer’s life (or life expectancy) or the joint lives (or joint life expectancies) of the taxpayer and his beneficiary under the plan or for a period of more than ten years; · It is a required minimum distribution under Section 401(a)(9) of the Code as described below; or · It is made from a Qualified Plan by reason of a hardship. The administrator of the applicable Qualified Plan should provide additional information about these rollover tax rules when a distribution is made. Distributions in the Form of Annuity Payments.If any distribution from a Qualified Plan Contract or IRA Contract is made in the form of annuity payments (and is not eligible for rollover or is not in any event rolled over), a fixed portion of each payment is generally excludable from income for federal income tax purposes to the extent it is treated as allocable to the taxpayer’s “after-tax” contributions to the contract (and any other cost basis in the contract).To the extent the annuity payment exceeds such portion, it is includable in income.The portion of the annuity payment that is excludable from income is determined under detailed rules provided in the Code.If the annuity payments continue after all excludable amounts have been paid, such additional payments will generally be fully included in income. Penalty Tax on Withdrawals.Generally, there is a penalty tax equal to 10% of the portion of any payment from a Qualified Plan Contract or IRA Contract that is included in income.This 10% penalty will not apply if the distribution meets certain conditions.Some of the distributions that are excepted from the 10% penalty are listed below: · A distribution that is made on or after the date the taxpayer reaches age 59½; · A distribution that is properly rolled over to a traditional IRA or to another eligible employer plan or account; · A distribution that is made on or after the death of the taxpayer; 2 · A distribution that is made when the taxpayer is totally disabled (as defined in Section 72(m)(7) of the Code); · A distribution that is made as part of a series of substantially equal periodic payments which are made at least annually for the taxpayer’s life (or life expectancy) or the joint lives (or joint life expectancies) of the taxpayer and his joint beneficiary under the Qualified Contract (and, with respect to Qualified Plan Contracts, which begin after the taxpayer separates from service with the employer maintaining the plan); · A distribution that is made to the taxpayer by reason of separation from service with the employer maintaining the plan during or after the calendar year in which the taxpayer reaches age 55; · A distribution that is made to the taxpayer to the extent it does not exceed the amount allowable as a deduction for medical care under Section 213 of the Code (determined without regard to whether the taxpayer itemizes deductions); · A distribution that is made to an alternate payee pursuant to a qualified domestic relations order (that meets the conditions of Section 414(p) of the Code) (not applicable to IRA Contracts); · Distributions from an IRA Contract for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for the taxpayer and his or her spouse and dependents if the taxpayer has received unemployment compensation for at least 12 weeks (this exception will no longer apply after the taxpayer has been re-employed for at least 60 calendar days); · Distributions from an IRA Contract made to the taxpayer to the extent such distributions do not exceed the qualified higher education expenses (as defined in Section 72(t)(7) of the Code) of the taxpayer for the taxable year; and · Distributions from an IRA Contract made to the taxpayer which are qualified first-time home buyer distributions (as defined in Section 72(t)(8) of the Code). · A Distribution that is converted directly to a Roth IRA. Required Distributions.Distributions from a contract issued pursuant to a Qualified Plan or IRA Contract (other than a Roth IRA) must meet certain rules concerning required distributions that are set forth in the Code.Such rules are summarized below: · For Qualified Plans, required distributions generally must start by April 1 of the calendar year following the later of the calendar year in which the taxpayer reaches age 70½ or the calendar year in which the taxpayer retires; · For IRA Contracts (other than a Roth IRA), required distributions generally must start by April 1 of the calendar year following the calendar year in which the taxpayer reaches age 70½; and · When distributions are required under the Code, a certain minimum amount, determined under the Code, must be distributed each year. In addition, other rules apply under the Code to determine when and how required minimum distributions must be made in the event of the taxpayer’s death.The applicable plan documents will contain such rules. Withdrawal Limitations Contracts issued pursuant to 401(k) Qualified Plans and 403(b) tax-deferred annuities are subject to limitations only when amounts may be distributed.The Prospectus, under “Federal Tax Matters,” describes the applicable limitations. OFFERING OF THE AFPR1ME GROWTH VARIABLE ANNUITY American Fidelity Separate Account A offers the AFPR1ME GROWTH® Variable Annuityto employers and self-employed individuals for use in qualified retirement plans.The AFPR1ME GROWTH® Variable Annuity is issued by American Fidelity Assurance Company in the form of group contracts between American Fidelity Assurance Company and the employer or self-employed individual or an individual using the contract to fund an Individual Retirement Annuity. UNDERWRITER American Fidelity Securities, Inc., a wholly owned subsidiary of American Fidelity Assurance Company, is the principal underwriter for the annuity policies and acts as the distributor of the policies.The policies are offered on a continuous basis.The aggregate underwriting commissions paid to and retained by American Fidelity Securities in connection with Separate Account A for 2012, 2011 and 2010 were $109,075, $125,512 and $139,942, respectively. CUSTODIAN AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The name and address of the person who maintains physical possession of the accounts, books and other documents of American Fidelity Separate Account A required by Section 31(a) of the Investment Company Act of 1940 is David R. Carpenter, President and Chief Operations Officer of American Fidelity Assurance Company, 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. The financial statements of American Fidelity Separate Account A and American Fidelity Assurance Company included in this Statement of Additional Information have been audited by KPMG LLP, Independent Registered Public Accounting Firm, as set forth in its reports appearing below.KPMG’s report on American Fidelity Assurance Company refers tothe retrospective adoption of Accounting Standards Update (ASU) 2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts.KPMG LLP’s address is 210 Park Avenue, Suite 2850, Oklahoma City, Oklahoma 73102. INVESTMENT CONSULTANT Asset Services Company, L.L.C., 5100 N. Classen Blvd., Suite 600, Oklahoma City, Oklahoma 73118, acts as an investment consultant for the registrant and American Fidelity Assurance Company.Under the investment consultant agreement, from time to time, Asset Services provides certain reports and information to Separate Account A and American Fidelity Assurance Company.Asset Services is an indirect subsidiary of American Fidelity Corporation, which owns 100% of American Fidelity Assurance Company. American Fidelity Assurance Company, the separate account’s depositor, pays any compensation payable to Asset Services for services provided to Separate Account A.No such compensation has been paid to Asset Services during the past three years. LEGAL OPINION McAfee & Taft A Professional Corporation has provided advice on certain matters relating to the federal securities and income tax laws applicable to the contracts. FINANCIAL STATEMENTS Following are the financial statements of American Fidelity Separate Account A and of American Fidelity Assurance Company and Subsidiaries.The consolidated financial statements of American Fidelity Assurance Company should be considered only as bearing on the ability of American Fidelity Assurance Company to meet its obligations under the contracts; they should not be considered as bearing on the investment performance of the assets held in Separate Account A. 3 AMERICAN FIDELITY SEPARATE ACCOUNTA Financial Statements December31, 2012 (With Report of Independent Registered Public Accounting Firm Thereon) 4 KPMG LLP 210 Park Avenue, Suite 2850 Oklahoma City, OK 73102-5683 Report of Independent Registered Public Accounting Firm Board of Directors American Fidelity Assurance Company and Contract Owners American Fidelity Separate AccountA: We have audited the accompanying statement of assets and liabilities of American Fidelity Separate AccountA (AccountA) as of December31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of AccountA’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Investments owned at December31, 2012 were verified by confirmation with the underlying fund. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of American Fidelity Separate AccountA as of December31, 2012, and the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S.generally accepted accounting principles. KPMG LLP Oklahoma City, Oklahoma February11, 2013 KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative ("KPMG International"), a Swiss entity 5 AMERICAN FIDELITY SEPARATE ACCOUNT A Statement of Assets and Liabilities December 31, 2012 Investments at fair value: American Fidelity Dual Strategy Fund, Inc. (12,517,407 shares at net asset value of $11.60 per share) (cost $123,439,160) $ 145,151,851 Total assets 145,151,851 Total liabilities — Net assets $ 145,151,851 Accumulation units outstanding 4,792,777 Accumulation unit value $ 30.286 See accompanying notes to financial statements. 6 AMERICAN FIDELITY SEPARATE ACCOUNT A Statement of Operations Year ended December 31, 2012 Net investment income: Investment income distributions from underlying mutual fund $ 1,537,563 Mortality and expense fees (1,392,985) Net investment income 144,578 Realized gains on investments: Realized gains distributions from underlying mutual fund — Proceeds from sales 12,252,104 Cost of investments sold (10,631,720) Net realized gains on investments sold 1,620,384 Net realized gains on investments 1,620,384 Unrealized appreciation on investments, beginning of year 3,172,484 Unrealized appreciation on investments, end of year 21,712,691 Change in unrealized appreciation 18,540,207 Net increase in net assets from operations $ 20,305,169 See accompanying notes to financial statements. 7 AMERICAN FIDELITY SEPARATE ACCOUNT A Statements of Changes in Net Assets Years ended December 31, 2012 and 2011 Increase (decrease) in net assets from operations: Net investment income $ 144,578 3,570 Net realized gain on investments 1,620,384 655,178 Unrealized appreciation (depreciation) during the year 18,540,207 (1,703,332) Net increase (decrease) in net assets from operations 20,305,169 (1,044,584) Changes from contract transactions (10,488,979) (8,002,264) Increase (decrease) in net assets 9,816,190 (9,046,848) Net assets, beginning of year 135,335,661 144,382,509 Net assets, end of year $ 145,151,851 135,335,661 See accompanying notes to financial statements. 8 AMERICAN FIDELITY SEPARATE ACCOUNT A Financial Highlights Five-year period ended December 31, 2012 Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 1.06% 0.95% 1.27% 1.75% 1.55% Expenses as a percent of average net assets (2) Total return (3) This ratio represents the dividend, excluding distributions of capital gains, received by the underlying mutual fund divided by the average net assets. This ratio represents the annualized contract expenses of the separate account, consisting primarily of mortality and expense charges and administrative charges. The ratio includes only those expenses that result in a direct reduction to unit values. Charges made directly to contract owner accounts through the redemption of units and expenses of the underlying fund are excluded. The total return for the period indicated, including changes in the value of the underlying fund, reflects deductions for all items included in the expense ratio. The total return does not include any expenses assessed through the redemption for units. Inclusion of these expenses in the calculation would result in a reduction in the total return presented. See accompanying notes to financial statements. 9 AMERICAN FIDELITY SEPARATE ACCOUNT A Notes to Financial Statements December31, 2012 Summary of Significant Accounting Policies (a) General American Fidelity Separate AccountA (AccountA) is a separate account of American Fidelity Assurance Company (AFA) and is registered as a unit investment trust under the Investment Company Act of1940, as amended. AccountA was formerly known as American Fidelity Variable Annuity Fund A and operated as an open-end diversified management investment company from 1968 to December31, 1998. Effective January1, 1999, it was converted to a unit investment trust separate account. (b) Investments AccountA’s investment objectives are primarily long-term growth of capital and secondarily the production of income. Investments are made in the portfolio of the American Fidelity Dual Strategy Fund (theFund) and are valued at the reported net asset values of such portfolio, which values its investment securities at fair value. Transactions are recorded on a trade-date basis. Income from dividends and gains from realized gain distributions are recorded on the distribution date. Realized gains and losses from investment transactions and unrealized appreciation or depreciation of investments are determined on the average cost basis. AccountA groups its financial assets measured at fair value in threelevels, based on inputs and assumptions used to determine the fair value. These levels are as follows: · Level1 – quoted prices in active markets for identical securities. · Level2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). · Level3 – significant unobservable inputs (including AccountA’s own assumptions used to determine the fair value of investments). There were no transfers of securities from Level1 to Level2 or vice versa throughout the year. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 10 AMERICAN FIDELITY SEPARATE ACCOUNT A Notes to Financial Statements December31, 2012 The following table summarizes the inputs used to value AccountA’s net assets as of December31, 2012: Level 1 – Quoted prices $ Level 2 – Other significant observable inputs — Level 3 – Significant unobservable inputs — Total $ (c) Income Taxes AccountA is not taxed separately because the operations of AccountA are part of the total operations of AFA. AFA files its federal income tax returns under sections of the Internal Revenue Code (theCode) applicable to life insurance companies. AccountA is not taxed as a “regulated investment company” under subchapterM of the Code. Based on this, no charge is being made currently to AccountA for federal income taxes. AFA will review periodically the status of this policy in the event of changes in the tax law. A charge may be made in future years for any federal income taxes that would be attributable to the contracts. AccountA recognizes and measures unrecognized tax positions in accordance with Financial Accounting Standards Board (FASB), Accounting Standards Codification (ASC)740, Income Taxes. AccountA has no unrecognized tax positions at December31, 2012. As of December31, 2012, AccountA has no accrued interest and penalties related to unrecognized tax positions. AccountA would recognize interest accrued related to unrecognized tax positions in interest expense and penalties accrued in operating expense, should they occur. The tax years 2009 through 2012 remain open to examination by the major taxing jurisdictions to which AccountA is subject. AccountA, as a part of AFA, is not currently under examination by any taxing authority and does not expect any material changes to its unrecognized tax positions within the next twelvemonths. (d) Annuity Reserves Annuity reserves are computed for currently payable contracts according to the Progressive Annuity Mortality Table. The assumed interest rate is 3.5% unless the annuitant elects otherwise, in which case the rate may vary from 0% to 5.0% as regulated by the laws of the respective states. Charges to annuity reserves for mortality and expense risks experience are reimbursed to AFA if the reserves required are less than originally estimated. If additional reserves are required, AFA reimburses AccountA. At December31, 2012, there were no contract owners who had elected the variable annuity method of payout. Accordingly, AccountA held no annuity reserves at December31, 2012. (e) Use of Estimates The preparation of financial statements in conformity with U.S.generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the reporting period. Actual results could differ from those estimates. (f) Recent Accounting Pronouncements In May2011, the Financial Accounting Standards Board issued Accounting Standards Update No.2011-04, Fair Value Measurement (Topic820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S.GAAP and IFRSs (ASUNo.2011-04). ASUNo.2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements. ASUNo.2011-04 is effective during interim and annual periods beginning after December15, 2011. AccountA has adopted this guidance in 2012 with no material impact to the financial statements or disclosures. Variable Annuity Contracts AFA manages the operations of AccountA and assumes certain mortality and expense risks under the variable annuity contracts. Mortality and expense fees are equal to 0.0026308% of AccountA’s daily net assets (0.96025% per annum). All such fees were paid to AFA. Net purchase payments received represent gross payments less deductions of $159,024 and $182,323 for the years ended December31, 2012 and 2011, respectively. The deductions comprise sales charges (3% of purchase payments), administrative fees (0.25% of purchase payments), minimum death benefits (0.75% of purchase payments), per payment charges ($0.50 per payment), and certificate issuance fees ($15.00 per certificate). These deductions were paid to AFA. During the accumulation period, contract owners may partially or totally withdraw from AccountA by surrendering a portion or all of their accumulation units. The Code may limit certain withdrawals based upon age, disability, and other factors. When contract owners withdraw, they receive the current value of their accumulation units. There are no fees assessed through the redemption of units. 11 AMERICAN FIDELITY SEPARATE ACCOUNT A Notes to Financial Statements December31, 2012 Unit Activity from Contract Transactions Contract transactions for the years ended December31, 2012 and 2011 were as follows: Units Amount Payments received 123,374 151,857 $ 3,590,539 4,112,346 Withdrawal of funds (481,385) (447,114) (14,079,518) (12,114,610) Net change from contract transactions (358,011) (295,257) $ (10,488,979) (8,002,264) Subsequent Events AccountA has evaluated subsequent events through February11, 2013, the date the financial statements were issued. 12 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Financial Statements December31, 2012 and 2011 (With Report of Independent Registered Public Accounting Firm Thereon) Report of Independent Registered Public Accounting Firm The Board of Directors American Fidelity Assurance Company: We have audited the accompanying consolidated balance sheets of American Fidelity Assurance Company and subsidiaries (theCompany) as of December31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, stockholder’s equity, and cash flows for each of the years in the three-year period ended December31, 2012. In connection with our audits of the consolidated financial statements, we have also audited the financial statement schedules III and IV for each of the years in the three-year period ended December31, 2012. These consolidated financial statements and financial statement schedules are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of American Fidelity Assurance Company and subsidiaries as of December31, 2012 and 2011, and the results of their operations and their cash flows for each of the years in the three-year period ended December31, 2012, in conformity with U.S.generally accepted accounting principles. Also, in our opinion, the related financial statement schedules, when considered in relation to the basic consolidated financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. As described in notes1 and 2 to the consolidated financial statements, effective January1, 2012 the Company retrospectively adopted Accounting Standards Update (ASU)2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts. KPMG LLP April17, 2013 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2012 and 2011 (In thousands) (As adjusted Assets see note 2) Investments: Fixed maturities available-for-sale, at fair value (amortized cost of $2,476,949 and $2,260,429 in 2012 and 2011, respectively) $ 2,690,412 2,402,150 Equity securities available-for-sale, at fair value: Preferred stocks (cost of $300 in 2012 and 2011) 170 140 Common stocks (cost of $26,691 and $26,257 in 2012 and 2011, respectively) 26,883 26,452 Trading investments 826,504 758,037 Mortgage loans on real estate, net 339,296 330,087 Investment real estate, at cost (less accumulated depreciation of $924 and $44 in 2012 and 2011, respectively) 42,015 2,459 Policy loans 26,963 28,056 Short-term and other investments 10,814 24,150 3,963,057 3,571,531 Cash and cash equivalents 109,485 84,559 Accrued investment income 35,949 33,224 Accounts receivable: Uncollected premiums 68,967 49,304 Reinsurance receivable 1,001,093 982,003 Other 15,278 12,516 1,085,338 1,043,823 Deferred policy acquisition costs 435,165 419,751 Other assets 83,741 20,925 Separate account assets 448,920 389,404 Total assets $ 6,161,655 5,563,217 (Continued) 2 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2012 and 2011 (In thousands) (As adjusted Liabilities and Stockholder’s Equity see note 2) Policy liabilities: Reserves for future policy benefits: Life and annuity $ 976,030 Accident and health 675,660 616,261 Unearned premiums 5,206 5,194 Benefits payable 165,671 144,953 Funds held under deposit administration contracts 1,219,807 1,106,365 Other policy liabilities 144,046 144,930 3,225,977 2,993,733 Other liabilities: Funds withheld under reinsurance contract 724,579 705,668 Derivative in funds withheld under reinsurance contract 126,184 85,807 Deferred income tax liability 140,476 107,369 General expenses, taxes, licenses and fees payable, and other liabilities 147,068 134,401 1,138,307 1,033,245 Notes payable 538,136 471,943 Capital lease obligation 63,040 — Separate account liabilities 448,920 389,404 Total liabilities 5,414,380 4,888,325 Stockholder’s equity: Common stock, par value $10 per share. Authorized, issued, and outstanding, 250,000 shares 2,500 2,500 Additional paid-in capital 31,538 31,538 Accumulated other comprehensive income 125,404 83,265 Retained earnings 587,833 557,589 Total stockholder’s equity 747,275 674,892 Commitments and contingencies (notes 8, 10, 12, 13, and 15) Total liabilities and stockholder’s equity $ 5,563,217 See accompanying notes to consolidated financial statements. (Continued) 3 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Statements of Income Years ended December 31, 2012, 2011, and 2010 (In thousands, except per share amounts) (As adjusted (As adjusted see note 2) see note 2) Insurance revenues: Premiums: Life and annuity $ 62,585 56,104 Accident and health 633,347 603,452 575,834 701,434 666,037 631,938 Investment revenues: Net investment income 117,334 120,239 109,921 Realized investment gains 51,710 59,548 58,044 Impairment losses recognized in earnings ) ) ) Other revenues, net 19,587 19,889 14,718 Total revenues 887,332 863,080 804,603 Benefits: Benefits paid or provided: Life and annuity 29,781 29,202 26,597 Accident and health 337,100 316,218 300,514 Interest credited to funded contracts 47,375 44,253 41,628 Increase in reserves for future policy benefits: Life and annuity (net of increase in reinsurance reserves ceded of $15,300, $15,331, and $12,588 in 2012, 2011, and 2010, respectively) 24,257 18,943 14,904 Accident and health (net of increase in reinsurance reserves ceded of $11,543, $22,621, and $20,914 in 2012, 2011, and 2010, respectively) 51,218 49,943 36,226 Change in fair value of derivative in funds withheld under reinsurance contract 40,377 59,684 47,527 530,108 518,243 467,396 Expenses: Selling costs 128,401 120,765 120,458 Other operating, administrative, and general expenses 127,667 107,022 108,541 Taxes, other than federal income taxes, and licenses and fees 21,105 19,183 17,264 Net increase in deferred policy acquisition costs ) ) ) 254,819 224,361 212,320 Total benefits and expenses 784,927 742,604 679,716 Income before income tax expense 102,405 120,476 124,887 Income tax expense: Current 21,741 34,541 33,424 Deferred 10,417 4,020 8,148 32,158 38,561 41,572 Net income $
